CLD-138                                                      NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                ___________

                                     No. 12-3841
                                     ___________

                                MELVIN POLLARD,
                                              Appellant
                                       v.

  STEVE MERLAK; B. YINGLING; ROBERT WERLINGER; T. MONTGOMERY
               ____________________________________

                    On Appeal from the United States District Court
                       for the Western District of Pennsylvania
                            (D.C. Civil No. 3:11-cv-00178)
                      District Judge: Honorable Kim R. Gibson
                     ____________________________________

        Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B)
        or Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                  February 28, 2013

        Before: RENDELL, JORDAN and VAN ANTWERPEN, Circuit Judges

                           (Opinion filed: March 13, 2013)
                                     _________

                                      OPINION
                                      _________


PER CURIAM

      Melvin Pollard, proceeding pro se, appeals from the District Court’s order

granting defendants’ “Motion to Dismiss or, in the Alternative, Motion for Summary

                                           1
Judgment” filed in this civil rights action. For the reasons that follow, we will summarily

affirm.

                                               I.

          Because we write primarily for the parties, we discuss the background of this case

only briefly. Pollard is a federal prisoner who was formerly incarcerated at the Federal

Correctional Institution in Loretto, Pennsylvania (“FCI-Loretto”).1 In 2011, he initiated

this action by filing a complaint in the District Court pursuant to Bivens v. Six Unknown

Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971). The complaint,

brought against four prison officials from FCI-Loretto (“Defendants”), alleged claims

under the First, Fifth, and Eighth Amendments to the United States Constitution. The

majority of those claims centered around a prison disciplinary proceeding that resulted in

Pollard receiving sanctions that included the loss of fifteen days’ good conduct time. In

light of the alleged constitutional violations, Pollard sought damages, as well as

declaratory and injunctive relief.

          Defendants ultimately filed a “Motion to Dismiss or, in the Alternative, Motion for

Summary Judgment.” The United States Magistrate Judge who was assigned to the case

subsequently notified the parties that the motion would be treated as a request for

summary judgment. After Pollard filed his opposition to that request, the Magistrate

Judge issued a 23-page report recommending that the motion be granted. In doing so, the

Magistrate Judge concluded that, pursuant to Heck v. Humphrey, 512 U.S. 477 (1994),


                                               2
and its progeny, Pollard’s claims relating to the disciplinary proceeding could not be

brought in this Bivens action. The Magistrate Judge also concluded that Pollard’s

remaining claims failed on the merits.

       Pollard subsequently filed objections to the Magistrate Judge’s report. In August

2012, the District Court adopted the report, granted Defendants’ motion, and dismissed

the case. This appeal followed.

                                             II.

       We have jurisdiction over this appeal pursuant to 28 U.S.C. § 1291, and exercise

plenary review over the District Court’s judgment. See Gikas v. Wash. Sch. Dist., 328

F.3d 731, 734 (3d Cir. 2003). “A court reviewing a summary judgment motion must

evaluate the evidence in the light most favorable to the nonmoving party and draw all

reasonable inferences in that party’s favor.” EBC, Inc. v. Clark Bldg. Sys., Inc., 618 F.3d

253, 262 (3d Cir. 2010). Summary judgment is appropriate where “the movant shows

that there is no genuine dispute as to any material fact and the movant is entitled to

judgment as a matter of law.” Fed. R. Civ. P. 56(a).

       For substantially the reasons set forth in the Magistrate Judge’s thorough and

cogent report, we agree with the District Court’s decision to grant Defendants’ motion.2

Because this appeal does not present a substantial question, we will summarily affirm the


1
  Pollard is currently incarcerated at the Federal Medical Center in Massachusetts.
2
  Because Defendants’ motion was treated as a request for summary judgment, not a
motion to dismiss, we construe the District Court’s “dismiss[al]” of this case as a grant of
judgment in favor of Defendants.
                                              3
District Court’s judgment.3 See 3d Cir. I.O.P. 10.6.




3
 We note that our decision here does not preclude Pollard from challenging his loss of
good conduct time in a habeas petition filed pursuant to 28 U.S.C. § 2241. See Preiser v.
Rodriguez, 411 U.S. 475, 500 (1973); Queen v. Miner, 530 F.3d 253, 254 n.2 (3d Cir.
2008) (per curiam). We express no opinion on his likelihood of prevailing under § 2241.
                                            4